Petition for a writ of habeas corpus. Petitioner was convicted of violating a county ordinance and sentenced to pay a fine of thirty dollars, or to serve fifteen days in the county jail. He contends that the judgment is void because it does not admit of satisfaction by payment of so much of the fine as is not satisfied by imprisonment at the rate of two dollars a day. It does not, in terms, provide that it may be so satisfied, but we think that is its effect. Whenever it is made to appear that petitioner has paid so much of his fine as remains unsatisfied by imprisonment at two dollars a day he will be entitled to his discharge.
Petition denied.